      Case 1:20-cv-00494-PLM-PJG ECF No. 6 filed 07/16/20 PageID.15 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

LAWRENCE RUTHER,                                    )
                             Plaintiff,             )
                                                    )       No. 1:20-cv-494
-v-                                                 )
                                                    )       Honorable Paul L. Maloney
MATTHEW SCHNEIDER,                                  )
                             Defendants.            )
                                                    )

                                             ORDER

         This is a civil case brought by Lawrence Ruther that appears to bring a claim for

breach of contract. Ruther was permitted to proceed in forma pauperis (ECF No. 3). On

June 17, 2020, United States Magistrate Judge Phillip J. Green issued a Report &

Recommendation (“R&R”) recommending that the Court dismiss the complaint pursuant to

28 U.S.C. § 1915(e)(2) because it fails to state a claim upon which relief can be granted and

it fails to establish subject matter jurisdiction (ECF No. 4). Ruther timely filed an objection

(ECF No. 5). For the reasons to be discussed, the Court will overrule the objection and adopt

the R&R as the Opinion of the Court.

                                          Legal Framework

         With respect to a dispositive issue, a magistrate judge issues a report and

recommendation, rather than an order. After being served with an R&R issued by a

magistrate judge, a party has fourteen days to file written objections to the proposed findings

and recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). A district court judge
  Case 1:20-cv-00494-PLM-PJG ECF No. 6 filed 07/16/20 PageID.16 Page 2 of 3



reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).

       Only those objections that are specific are entitled to a de novo review under the

statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per curiam) (holding the district

court need not provide de novo review where the objections are frivolous, conclusive, or too

general because the burden is on the parties to “pinpoint those portions of the magistrate’s

report that the district court must specifically consider”). Failure to file an objection results

in a waiver of the issue and the issue cannot be appealed. United States v. Sullivan, 431 F.3d

976, 984 (6th Cir. 2005); see also Thomas v. Arn, 474 U.S. 140, 155 (1985) (upholding the

Sixth Circuit’s practice). The district court judge may accept, reject, or modify, in whole or

in part, the findings and recommendations made by the magistrate judge. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).

                                            Analysis

       Ruther’s objection is largely illegible, but appears to be a list of demands, including a

request to subpoena Magistrate Judge Green, a request to “order a copy to D. Trump for

jury trial,” and a request to order a phone hearing. But Ruther’s objection does not identify

any errors in the R&R itself. Absent any specific objections, the Court need not review the

R&R, and Ruther’s objection is overruled. Accordingly,

       IT IS ORDERED that the June 17, 2020 R&R (ECF No. 4) is ADOPTED as the

opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s objection to the R&R (ECF No. 5) is

OVERRULED.


                                               2
  Case 1:20-cv-00494-PLM-PJG ECF No. 6 filed 07/16/20 PageID.17 Page 3 of 3



       IT IS FURTHER ORDERED that Plaintiff’s complaint is dismissed for failure to

state a claim upon which relief can be granted and lack of subject matter jurisdiction.

       Judgment to follow.

       IT IS SO ORDERED.

Date: July 16, 2020                                       /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge




                                              3
